Case 2:19-cv-17676-WJM-MF Document 12 Filed 07/29/20 Page 1 of 2 PagelD: 351

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

METROMILE INSURANCE COMPANY,

19-CV-17676
Plaintiff,
Vv.
OPINION
ABRAHAM FELIZ-POLANCO aka
ABRAHAM FELIZ,
Defendant.

 

 

WILLIAM J. MARTINI, U.S.D.J.:

This case arises from a car accident involving a Lamborghini Huracan rented and driven
by Defendant Abraham Feliz-Polanco. This matter comes before the Court on Plaintiff
MetroMile Insurance Company’s Motion for Default Judgment pursuant to Federal Rule of Civil
Procedure 55(b). ECF No. 11. For the reasons that follow, Plaintiffs motion is DENIED
WITHOUT PREJUDICE.

I. BACKGROUND

On January 12, 2019, Defendant Abraham Feliz-Polanco rented a Lamborghini from CLS
123 LLC d/b/a Cloud 9 Exotics (“Cloud 9”), a New York Rental company, on Long Island, New
York. The Lamborghini was insured by Prime Insurance Company (“Prime’”’) and Defendant was
insured by MetroMile Insurance Company (“MetroMile”). On January 13, while driving the
Lamborghini, Defendant collided with a tree, damaging the car.

After the accident, MetroMile received a demand from Prime to pay for the damage to
the Lamborghini on behalf of Mr. Feliz-Polanco. On September 6, 2019, upon receiving Prime’s
demand, MetroMile filed this action, seeking a declaratory judgment pursuant to 28 U.S.C.
§ 2201 et seq. MetroMile asks the Court to determine (1) whether it is obligated to defend and/or
indemnify Defendant and (2) that its obligation is limited to $10,000. Compl. {§ 1, 33, ECF
No. 1.

Mr. Feliz-Polanco has not filed an answer to MetroMile’s complaint. After the deadline
to respond expired, MetroMile moved for, and was granted, a clerk’s entry of default. See ECF
No. 10; March 19, 2020 Docket Entry. After entry of default, on April 4, 2020, MetroMile filed
the present motion for default judgment. ECF No. 11.

II. DISCUSSION

Pursuant to Rule 55(a), a plaintiff can request a clerk’s entry of default against a party
from “whom a judgment for affirmative relief is sought [that] has failed to plead or otherwise
defend.” Fed.R.Civ.P. 55(a). Thereafter, the plaintiff may seek the Court’s entry of default
judgment under Rule 55(b). But before entering a default judgment, courts may review certain
matters sua sponte. See Mark IV Transportation & Logistics v. Lightning Logistics, Inc., 705 F.
App’x 103, 108 (3d Cir. 2017) (holding that a court considering whether to enter a default
judgment may dismiss a case sua sponte for lack of personal jurisdiction). Here, the Court

l
Case 2:19-cv-17676-WJM-MF Document 12 Filed 07/29/20 Page 2 of 2 PagelD: 352

considers sua sponte whether final judgment should be entered against Mr. Feliz-Polanco
without hearing from potentially interested non-parties (i.e., Prime and Cloud 9). See Nat’! Cas.
Co. v. Gateway Acoustics Corp., 12-cv-5920, 2014 WL 1330851, at *2 (E.D.N.Y. Mar. 31, 2014)
(ordering, swa sponte, that Plaintiff notify non-party insurance company of suit).

Under Federal Rule of Civil Procedure 19, “a person who is subject to service of process
and whose joinder will not deprive the court of subject-matter jurisdiction must be joined as a
party if that person claims an interest relating to the subject of the action and is so situated that
disposing of the action in the person’s absence may as a practical matter impair or impede the
person’s ability to protect the interest.” Fed. R. Civ. P. 19(a)(1)(B)(). A court considering such
joinder should take into account all of the relevant facts, and its analysis should emphasize
pragmatic considerations rather than rigid formalism. Nat'l Cas. Co., 2014 WL 1330851, at 2.
The Court’s analysis will be informed by (1) to what extent a judgment rendered in a person’s
absence might be prejudicial to that person or parties to the action, (2) the extent to which any
prejudice could be lessened or avoided by protective provisions in judgment or specific shaping
of relief, (3) whether a judgment in the person’s absence would be adequate, and (4) whether the
plaintiff would have an adequate remedy if the court dismissed the suit for nonjoinder. Gen.
Refractories Co. v. First State Ins. Co., 500 F.3d 306, 319 (3d Cir. 2007).

Here, the Court finds that Prime and Cloud 9 have a significant interest in the outcome of
this proceeding. See Fed. R. Civ. P. 19(a)(1)(B)(i). A judgment for MetroMile would, as a
practical matter, impede Prime and Cloud 9’s ability to recover because this Court’s ruling will
determine MetroMile’s response to Prime’s demand for payment. Therefore, Prime would be
prejudiced if a default judgment is entered against Defendant Feliz-Polanco without its
knowledge. Similarly, Cloud 9 has a significant interest in ensuring the correct insurance
company pays for the damage to its property. If Prime is left “holding the bag” inappropriately,
Cloud 9’s premiums will rise even though MetroMile should have been liable. Thus, the first
factor cuts toward joinder.

Without an adversarial proceeding, it is difficult for the Court to determine which insurer
(if any) should cover the damages caused by Mr. Feliz-Polanco. Thus, the Court cannot
determine whether prejudice could be avoided via specific shaping of relief (factor 2), whether
judgment would be adequate in Prime and Cloud 9’s absence (factor 3), and whether plaintiff
has an adequate remedy if the court dismissed this suit (factor 4). See Gen. Refractories Co., 500
F.3d at 319. Accordingly, pragmatic considerations require the Court to refrain from entering
judgment for MetroMile without ensuring Prime and Cloud 9 are aware of this suit and have an
opportunity to respond. See Nat’! Cas. Co., 2014 WL 1330851, at *2.

Il. CONCLUSION

For the reasons set forth above, Defendant’s motion, ECF No. 11, is DENIED
WITHOUT PREJUDICE. After Prime and Cloud 9 are informed of the suit and have an
opportunity to respond, MetroMile may refile its motion. An appropriate order follows.

  
 

 

Date: 52020 ‘AM J. MARTINI, U.S.D.J.
